Title: To Thomas Jefferson from William C. C. Claiborne, 17 June 1806
From: Claiborne, William C. C.
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            New Orleans June 17. 1806
                        
                        The legislature having adjourned, I feel my mind relieved from much of that anxiety I lately experienced. I
                            nevertheless am abundantly occupied in my office, and am for the present confined to the City. So soon however as I shall
                            cause the laws passed by the legislature to be printed and distributed, it is my intention to visit the several Counties
                            on and adjacent to the Mississippi, with a view of benefitting my health—and to aid in completing the organization of the
                            Militia and promoting among the Citizens a military spirit. There are indeed many obstacles to rendering the militia of
                            this Territory an efficient force; but the object is so desirable that I shall spare no pains to effect it; nor will I
                            permit myself to be discouraged by any difficulties.
                        I sincerely regret that the legislature should have risen without amending the present Judiciary system of
                            this Territory; it was recommended by me to their attention and the propriety of a reform was suggested; the system was
                            esteemed exceptionable by all parties; but such a difference in opinion existed as to the means of improvement, that
                            nothing finally was done. This system establishes County Courts; provides for their frequent Sessions; and allows liberal
                            fees to Lawyers, and to the officers of the Court. The system is generally reprobated, and is really the source of much
                            discontent. The trial by jury; the powers of the Court; and the frequency of their Sessions, are all objected to: But the
                            conduct of the Lawyers, particularly in the interior Counties, has occasioned great dissatisfaction, and has served to
                            alienate the affections of the Louisianians from the Government. These men are said to encourage litigation; to extort
                            from their clients heavy fees; and when the judgment of the Court and costs of Suit come to be paid, they (the Lawyers)
                            are not unfrequently the only monied men who attend the Sheriff’s sales.—At least such is the information which is brought
                            me from Opalousas and other counties.
                        We have among us, another description of people, who by their conduct, contribute to desturb the harmony of
                            this Society. They are avowed Speculators, who benefit by the distress of individuals, and enrich themselves by engrossing
                            on the lowest terms, the property of the ancient Louisianians; and yet these same Speculators contrive to render
                            themselves popular by abusing the Government and its officers; and in this way they pass for Patriots—and the innocent
                            unsuspecting Louisianians are nurturing in their bosoms, Vultures who would not willingly leave them the path which leads
                            to the Grave of their ancestors!
                        During the visit which I purpose making in the Country, I will endeavor to find out the various sources of
                            discontent among the good Citizens of this Territory, and as far as is in my power, they shall be remedied. In the mean
                            time I pray you to be assured that the most perfect good order prevails, and that the laws are in complete operation.
                            Designing and uncandid men who visit the United States, and others who may correspond with persons near you, may probably
                            represent the state of things here in colours infinitely worse than they really are; and I am well aware that these men
                            would wish to attach much blame to the Executive authority. But believe me Sir, that these suggestions are, for the most
                            part made by those who view me as being in the way to their promotion. These people (the Louisianians) have experienced
                            inconveniences, which were indeed inseparable from the change of Government. Some of their inconveniences are only
                            imaginary; but unfortunately, all their grievances, either real or supposed, it is no difficult task to make them believe,
                            are alone attributable to the Governor.
                        I cannot but express to you the high satisfaction I feel at the conduct of Judge Sprigg and Judge Mathews.
                            They keep aloof from the political disputes, and partake in none of the intrigues for which this City is so famed. They
                            cannot fail to be respected, and will preserve the purity and dignity of the American Judiciary.
                        I have the honor to be, Sir, With great respect, Your faithful friend—
                        
                            William C. C. Claiborne
                            
                        
                    